IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


JIBREEL TOWNSEND,                      :   No. 321 EAL 2020
                                       :
                Petitioner             :
                                       :   Petition for Allowance of Appeal
                                       :   from the Order of the Superior
          v.                           :   Court
                                       :
                                       :
SPEAR, GREENFIELD AND RICHMAN, P.C.,   :
AND MARK GREENFIELD, ESQUIRE AND       :
RAND SPEAR, ESQUIRE,                   :
                                       :
                Respondents            :
                                       :
___________________________________    :
JIBREEL TOWNSEND,                      :
                                       :
                Petitioner             :
                                       :
                                       :
          v.                           :
                                       :
                                       :
STUART A. RICHMAN, ESQUIRE,            :
                                       :
                Respondent             :

JIBREEL TOWNSEND,                      :   No. 322 EAL 2020
                                       :
                Petitioner             :
                                       :   Petition for Allowance of Appeal
                                       :   from the Order of the Superior
          v.                           :   Court
                                       :
                                       :
SPEAR, GREENFIELD AND RICHMAN, P.C.,   :
AND MARK GREENFIELD, ESQUIRE AND       :
RAND SPEAR, ESQUIRE,                   :
                                       :
                Respondents            :
                                       :
                                       :
___________________________________           :
JIBREEL TOWNSEND,                             :
                                              :
                  Petitioner                  :
                                              :
                                              :
             v.                               :
                                              :
                                              :
STUART A. RICHMAN, ESQUIRE,                   :
                                              :
                  Respondent


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of March, 2021, the Petition for Allowance of Appeal is

DENIED.




                      [321 EAL 2020 and 322 EAL 2020] - 2